DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 11/13/2020 was filed timely.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
3.	Applicant’s election without traverse of Group 1, claims 1-19 in the reply filed on 9/15/2022 is acknowledged.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2019/0181069 A1) to Rykaczewski et al.  (hereinafter Rykaczewski) in view of the teachings of (CN 209756481 A) to Lu et al.  (hereinafter Lu) in further view of the teachings of MARKVICKA, E. J. et al., Soft Electronic Skin for Multi-Site Damage Detection and Localization, Advanced Functional Materials, 2019, Wiley-VCH Verlag GmbH & Co. KGaA, Weinheim (hereinafter Markvicka) and still further in view of BARTLETT, M. D. et al., Soft-matter damage detection systems for electronics and structures, SPIE Smart Structures Nondestructive Evaluation, 2019, Denver, Colorado. (hereinafter Bartlett).
Rykaczewski is directed toward encapsulated thin film liquid metal filled capsules to restore electrical connectivity.  Rykaczewski discloses at paragraph [0007] that a first and second polymer layer with a liquid metal drop between the polymer layers that form a microparticle that is insulating until rupture.  Rykaczewski discloses at paragraph [0007] that the microcapsule formed is configured to rupture under compression of the composite layer forming an electrical connection and they are Fig. 1 as a interconnected series of droplets.  Rykaczewski discloses at paragraph [0009] that the liquid metal is gallium indium or other alloys.  Rykaczewski discloses at paragraph [0022] that the barrier is in the form of a shell coating the microscale liquid metal and the upper and lower layrs of polymer film acts as a barrier and/or sealing layer. Rykaczewski discloses at paragraph [0035] that the microdroplets of liquid metal are 8.6 microns that reads on a range of 10 nm to 400 microns.  Rykaczewski discloses the composite, but is silent regarding a conductive material applied to the surface of the polymer.  
Lu is directed toward encapsulated thin film liquid metal filled capsules. Rykaczewski and Lu are both directed toward encapsulated thin film liquid metal filled capsules and therefore are analogous art.  Lu teaches that the encapsulated liquid metal is gallium alloys. Lu teaches that the polymer coating on the microcapsule is a polyurethane.  Lu teaches an interconnected series of liquid droplets that are insulating when not ruptured.  
Markvicka is directed toward encapsulated thin film liquid metal filled capsules to restore electrical connectivity.  Rykaczewski and Markvicka are both directed toward encapsulated thin film liquid metal filled capsules to restore electrical connectivity and therefore are analogous art.  Markvicka teaches at page 1, column 1 that conductive polymer networks are made with self healing liquid metal filled microcapsules.  Markvicka teaches at page 1, column 2 that the microcapsules are filled with gallium or gallium alloys embedded in an elastomeric layer.  Markvicka teaches at page 2, column 2 that the material is stretchable and capable of restoring electrical connection when damaged by rupture of the microcapsules.  Markvicka teaches at page 3 that it acts as an insulator before activation from damage.  Markvicka teaches at page 5 that conductive networks are formed only under extreme loading with tearing, puncturing and material removal.  
Bartlett is directed toward encapsulated thin film liquid metal filled capsules to restore electrical connectivity.  Rykaczewski and Bartlett are both directed toward encapsulated thin film liquid metal filled capsules to restore electrical connectivity and therefore are analogous art.   Bartlett teaches at section 1.2 that the composite has the ability to determine if the artificial skin has detected pressure from contact under normal operation or damage that would heal from the liquid capsules.   Bartlett teaches at section 2.1 that the composite has microcapsules filled with a gallium alloy.  Bartlett teaches that the composite has the ability to provide tactile feedback.
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Rykaczewski in view of the teachings of Lu, Markvicka and Bartlett to provide the liquid metal embedded elastomer composite material as arranged in the claims that forms a prime facie case of obviousness for claims 1-19.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

8.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
9.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

10.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766